Case: 20-50674     Document: 00516048994         Page: 1     Date Filed: 10/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                October 8, 2021
                                  No. 20-50674                   Lyle W. Cayce
                                                                      Clerk

   Cat and Dogma, LLC,

                                                           Plaintiff—Appellant,

                                       versus

   Target Corporation,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:19-CV-1002


   Before Wiener, Elrod, and Higginson, Circuit Judges.
   Per Curiam:*
          A Texas-based children’s clothing company, Cat and Dogma, sued
   Target Corporation for copyright infringement. The district court granted
   Target Corporation’s motion to dismiss under Federal Rule of Civil
   Procedure 12(b)(6). We REVERSE the judgment of the district court and
   REMAND the case for further proceedings consistent with this opinion.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50674      Document: 00516048994          Page: 2    Date Filed: 10/08/2021




                                    No. 20-50674


                                          I.
          Cat and Dogma (“Dogma”) is an Austin-based children’s clothing
   company.      In 2015, Dogma published a two-dimensional design of a
   children’s pajama garment (“The Design”). The Design consists of the
   phrase “i love you” displayed in a cursive, italicized font and all lowercase
   typeface. The phrase is arranged in 25 rows of repeating text. The phrase
   repeats 3–5 times in each of The Design’s 25 horizontal rows. Dogma
   registered The Design with the United States Copyright Office and was
   granted Copyright Registration Number VA 2-172-249, with the effective
   date of September 19, 2019.
          In 2017, Target Corporation (“Target”) began selling a line of
   children’s garments, sheets, and blankets that also incorporated the phrase
   “i love you,” written in a cursive, italicized font and all-lowercase typeface.
   Target’s garments also display the phrase in rows of repeating text.
          In October 2019, Dogma filed a lawsuit against Target for copyright
   infringement, alleging that Target infringed its copyright in The Design by
   reproducing, distributing, and publicly displaying The Design without
   Dogma’s authorization. In response, Target filed a motion to dismiss under
   Federal Rule of Civil Procedure 12(b)(6). Target argued that Dogma’s
   Design was not copyrightable and alleged a lack of substantial similarity
   between The Design and Target’s products. The district court granted
   Target’s motion to dismiss. Dogma timely appealed.
                                         II.
          “We review motions to dismiss de novo.” Franklin v. Regions Bank,
   976 F.3d 443, 447 (5th Cir. 2020). We may not look beyond the pleadings
   when considering a 12(b)(6) motion to dismiss. Cinel v. Connick, 15 F.3d
   1338, 1341 (5th Cir. 1994). We accept all factual allegations as true and view
   the facts in the light most favorable to the plaintiff. Jebaco, Inc. v. Harrah’s




                                          2
Case: 20-50674      Document: 00516048994           Page: 3     Date Filed: 10/08/2021




                                     No. 20-50674


   Operating Co., Inc., 587 F.3d 314, 318 (5th Cir. 2009) (“Viewing the facts as
   pled in the light most favorable to the nonmovant, a motion to dismiss . . .
   should not be granted if a complaint provides ‘enough facts to state a claim
   to relief that is plausible on its face.’”) (quoting Doe v. MySpace, Inc., 528
   F.3d 413, 418 (5th Cir. 2008)).
          “To survive a motion to dismiss, a complaint must contain sufficient
   factual matter, accepted as true, to ‘state a claim to relief that is plausible on
   its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.
   v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when
   the plaintiff pleads factual content that allows the court to draw the
   reasonable inference that the defendant is liable for the misconduct alleged.”
   Id. (citing Twombly, 550 U.S. at 556). The plaintiff must therefore allege
   sufficient factual matter for each required element of the cause of action. Id.;
   Allen v. Walmart Stores, L.L.C., 907 F.3d 170, 178 (5th Cir. 2018) (citing Rios
   v. City of Del Rio, 444 F.3d 417, 421 (5th Cir. 2006)).
                                          III.
          “To prove copyright infringement, a plaintiff must establish (1)
   ownership of a valid copyright; (2) factual copying; and (3) substantial
   similarity.” Nola Spice Designs, L.L.C. v. Haydel Enters., Inc., 783 F.3d 527,
   549 (5th Cir. 2015) (quoting Armour v. Knowles, 512 F.3d 147, 152 (5th Cir.
   2007) (per curiam)).
                                          A.
          The first element of a copyright infringement claim is ownership of a
   valid copyright. “Copyright ownership is shown by proof of originality and
   copyrightability in the work as a whole and by compliance with applicable
   statutory formalities.” Eng’g Dynamics, Inc. v. Structural Software, Inc., 26
   F.3d 1335, 1340 (5th Cir. 1994) (citing Plains Cotton Coop. Ass’n v.
   Goodpasture Comput. Serv., Inc., 807 F.2d 1256, 1260 (5th Cir. 1987)). This




                                           3
Case: 20-50674      Document: 00516048994           Page: 4    Date Filed: 10/08/2021




                                     No. 20-50674


   includes copyright registration. See 17 U.S.C. § 410(c). “A certificate of
   registration, if timely obtained, is prima facie evidence both that a copyright
   is valid and that the registrant owns the copyright.” Gen. Universal Sys., Inc.
   v. Lee, 379 F.3d 131, 141 (5th Cir. 2004) (per curiam). The defendant may
   rebut this presumption by offering evidence to dispute the plaintiff’s prima
   facie case of infringement. Lamps Plus, Inc. v. Seattle Lighting Fixture Co., 345
   F.3d 1140, 1144 (9th Cir. 2003) (citing Entm’t Rsch. Grp., Inc. v. Genesis
   Creative Grp., Inc., 122 F.3d 1211, 1217 (9th Cir. 1997)); see also Norma Ribbon
   & Trimming, Inc. v. Little, 51 F.3d 45, 47 (5th Cir. 1995) (discussing evidence
   brought by the defendant to dispute the copyright’s presumptive originality
   on a motion for summary judgment).
          Here, Dogma alleges its ownership of Copyright Registration
   VA 2-172-249 for The Design. We must accept all of Dogma’s factual
   allegations as true and view such facts in the light most favorable to Dogma.
   Jebaco, Inc., 587 F.3d at 318. Accordingly, we hold that Dogma adequately
   alleges ownership of a valid, registered copyright at the pleading stage.
          Target attempts to rebut the presumptive validity afforded by
   Dogma’s registration and asks us to affirm the district court’s decision that
   Dogma’s design is not copyrightable because it lacks the minimum level of
   creativity to be sufficiently original. Cat & Dogma v. Target Corp., No. 19-
   1002, 2020 U.S. Dist. LEXIS 152762 at *5–6 (W.D. Tex. July 23, 2020).
   However, these arguments are premature. Reaching this issue would require
   us to look beyond the pleadings to make a factual determination and is thus
   inappropriate on a motion to dismiss. Cinel, 15 F.3d at 1341 (stating “[w]e
   may not look beyond the pleadings” on a 12(b)(6) motion to dismiss).
   Accordingly, we do not decide whether Target has successfully rebutted the
   presumption of validity.




                                          4
Case: 20-50674      Document: 00516048994          Page: 5    Date Filed: 10/08/2021




                                    No. 20-50674


                                         B.
          The second element of a copyright infringement claim is factual
   copying. In its Amended Complaint, Dogma alleges that Target had access
   to The Design before Target began selling the allegedly infringing pajama
   garments. Target does not dispute this allegation. We will therefore assume
   that Dogma adequately alleges factual copying. See Audler v. CBC Innovis
   Inc., 519 F.3d 239, 255 (5th Cir. 2008) (“A party ‘waives an issue if he fails
   to adequately brief it.’”) (quoting Castro v. McCord, 256 F. App’x 664, 665
   (5th Cir. 2007)).
                                         C.
          The third element of a copyright infringement claim is substantial
   similarity. To assess substantial similarity, “a side-by-side comparison must
   be made between the original and the copy to determine whether a layman
   would view the two works as substantially similar.” Nola Spice, 783 F.3d at
   550 (quoting Creations Unlimited, Inc. v. McCain, 112 F.3d 814, 816 (5th Cir.
   1997)) (cleaned up).       However, where the original work contains
   unprotectable elements, courts must first “distinguish between protectable
   and unprotectable elements of the copyrighted work,” filtering out any
   unprotectable elements. Id. at 550. The court then determines whether the
   allegedly infringing work is substantially similar to the protectable aspects of
   the original work. Id. (citing Peel & Co. v. Rug Mkt., 238 F.3d 391, 398 (5th
   Cir. 2001)). We address in turn: (1) whether Dogma has alleged the existence
   of a protectable design element, and (2) whether Dogma has alleged
   substantial similarity between Target’s products and the protectable element
   of The Design.
                                          1.
          In the first step of the Nola Spice filtration analysis, we consider
   whether Dogma has alleged the existence of a protectable element in The




                                          5
Case: 20-50674      Document: 00516048994          Page: 6    Date Filed: 10/08/2021




                                    No. 20-50674


   Design that can be used as the touchpoint of the substantial similarity
   analysis. Nola Spice, 783 F.3d at 550.
          The record shows that in creating The Design, Dogma: (1) selected
   the phrase “I love you;” (2) selected the cursive, italicized font in which to
   display the phrase; (3) selected the all lowercase typeface in which to display
   the phrase; (4) arranged the foregoing selected elements in vertical rows of
   repeating text; and (5) arranged the rows of repeating text in a layout
   depicting the shape of a nightgown. Dogma does not allege that any of the
   individual constituent elements of The Design constitute original,
   protectable expression. Instead, Dogma alleges that the sole protectable
   aspect of The Design is the selection and arrangement of those unprotectable
   constituent elements. Dogma alleges that this arrangement and selection is
   sufficiently original to warrant copyright protection.
          Dogma points to its certificate of copyright registration to support this
   position. The registration certificate “constitute[s] prima facie evidence of
   the validity of the copyright and of the facts stated in the certificate.” 17
   U.S.C. § 410(c). Prior to issuing a certificate of copyright registration, the
   Register of Copyrights determines whether the work “constitutes
   copyrightable subject matter and that the other legal and formal requirements
   of [The Copyright Act] have been met.” 17 U.S.C. § 410(a). Therefore, in
   issuing Dogma’s certificate of registration in The Design, the Register of
   Copyrights necessarily determined that The Design possessed the requisite
   degree of originality to warrant copyright protection. See Feist Publ’ns, Inc.
   v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 345 (1991) (“To qualify for
   copyright protection, a work must be original to the author.”) (citing Harper
   & Row, Publishers v. Nation Enters., 471 U.S. 539, 547–49 (1985)).
          Accepting the foregoing facts as true and construing the presumptive
   validity of the copyright in favor of Dogma, we hold that Dogma has




                                            6
Case: 20-50674        Document: 00516048994             Page: 7      Date Filed: 10/08/2021




                                        No. 20-50674


   sufficiently alleged originality in its selection and arrangement of the
   unprotectable elements which comprise The Design.
           Target raises several arguments challenging the degree of originality
   underlying Dogma’s selection and arrangement of the elements in The
   Design. However, reaching the merits of those arguments requires us to go
   beyond the pleadings and is improper on a motion to dismiss under FRCP
   12(b)(6). Cinel, 15 F.3d at 1341 (stating “[w]e may not look beyond the
   pleadings” on a 12(b)(6) motion to dismiss).
                                              2.
           In the second step of the Nola Spice filtration analysis, we consider
   whether Dogma has alleged substantial similarity between the protectable
   selection and arrangement of The Design and Target’s allegedly infringing
   products.1 Nola Spice, 783 F.3d at 550.
           Dogma’s Amended Complaint provides images of The Design and
   Target’s products in a side-by-side comparison. Comparing the designs in
   the light most favorable to Dogma, the designs appear to be similarly
   arranged. We therefore determine that a reasonable jury could find the
   designs to be substantially similar based solely upon the similarity of the
   selection and arrangement of the underlying elements. For this reason, the
   question of substantial similarity, or any other appropriate standard, should
   be left to the factfinder. See id. at 550 (“[T]he question of substantial
   similarity typically should be left to the factfinder . . . .”) (quoting Peel & Co.,
   238 F.3d at 395); see also 4 Nimmer on Copyright § 13.03[A][4] (2021)
   (describing “thin” copyrights).


           1
            We assume, without deciding, that the standard of substantial similarity applies
   here. Cf. 4 Nimmer on Copyright § 13.03[A][4] (2021) (describing “thin”
   copyrights).




                                              7
Case: 20-50674      Document: 00516048994          Page: 8   Date Filed: 10/08/2021




                                    No. 20-50674


          Relevant to this stage of analysis, Target enumerates what it believes
   to be key differences between its products and The Design. However,
   deciding whether those asserted dissimilarities negate a finding of substantial
   similarity again requires the court to go beyond the pleadings. Such action is
   improper in considering a motion to dismiss under 12(b)(6). Cinel, 15 F.3d
   at 1341; cf. Nola Spice, 783 F.3d 527 (resolving questions of fact related to
   substantial similarity on a motion for summary judgment).
          Although a court or jury may ultimately conclude that the similarities
   between Target’s products and the protected selection and arrangement of
   Dogma’s design are insubstantial, we are convinced that they are sufficiently
   substantial to survive a 12(b)(6) motion to dismiss.
                                        IV.
          We hold that Dogma has alleged sufficient facts for each required
   element of copyright infringement. We therefore REVERSE the district
   court’s dismissal and REMAND for further proceedings consistent with
   this opinion.




                                         8